 Case 19-22967        Doc 466     Filed 05/28/21 Entered 05/28/21 09:21:08             Desc Main
                                   Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                        )       CHAPTER 11
                                              )
         NATALJA VILDZIUNIENE,                )       CASE NO. 19-22967
                                              )
                       DEBTOR.                )       HON. TIMOTHY A. BARNES

  LIMITED REPLY OF THE U.S. TRUSTEE TO AMENDED RESPONSE OF BRUCE
 de’MEDICI TO MOTION OF VITO MONTANA TO RESET HEARING ON MOTION
                   TO AUTHORIZE DISBURSEMENTS

         Now comes Patrick S. Layng, the United States Trustee for Region 11 (the “U.S. Trustee”),

by his attorney, Jeffrey S. Snell, and in limited reply to the Amended Response of Bruce de’Medici

to Motion of Vito Montana to Reset Hearing on Motion to Authorize Disbursements (the

“de’Medici Response”) [Dkt. 455], respectfully states to the Court as follows:

         1.     The U.S. Trustee has taken no position to date on Vito Montana’s request for 50%

of the proceeds realized from the sale of the real estate located at 208 N. Dee Rd., Park Ridge,

Illinois. However, the U.S. Trustee is compelled to object to the affirmative relief sought by the

debtor’s former bankruptcy counsel, Bruce de’Medici, through his response to Montana’s motion.

Specifically, de’Medici’s request that the Court “assess” $27,683.50 against Montana’s share of

the sales proceeds for attorney fees and costs de’Medici claims to be entitled to.

         2.     The relief sought in the de’Medici Response is (1) legally tenuous, and (2) factually

unfounded. de’Medici was previously employed as counsel for the debtor as debtor-in-possession

under 11 U.S.C. § 327. At no point has de’Medici made application for fees under 11 U.S.C. §

330. When and if de’Medici is awarded fees under § 330, those fees will be owed by the bankruptcy

estate. While the U.S. Trustee does not subscribe to de’Medici’s § 363(j) argument, even if it were
    Case 19-22967     Doc 466     Filed 05/28/21 Entered 05/28/21 09:21:08             Desc Main
                                   Document     Page 2 of 3



egally correct, 1 the claim for contribution would belong to the estate, not the § 327 professional

directly.

        WHEREFORE, the U.S. Trustee requests that the Court deny all relief sought in the

de’Medici Response.

                                                      RESPECTFULLY SUBMITTED:

                                                      PATRICK S. LAYNG,
                                                      U. S. TRUSTEE

Dated: May 28, 2021                                   /s/ Jeffrey S. Snell
                                                      Jeffrey S. Snell, Trial Attorney
                                                      Office of the United States Trustee
                                                      219 South Dearborn Street, Room 873
                                                      Chicago, Illinois 60604
                                                      Direct: (312) 886-0890
                                                      Email: Jeffrey.Snell@usdoj.gov




1
  The U.S. Trustee does not read the text of the statute, or the caselaw cited in the de’Medici
Response, to support the actual relief de’Medici is seeking here. The In re Heinze, 418 B.R. 576
(Bankr. M.D.N.C. 2009) decision that de’Medici cites surveys other decisions (including the Flynn
and Fill decisions that de’Medici cites), and observes that “[w]hile some decisions recognize that
there are circumstances in which attorney's fees may be deducted from the proceeds of sale under
section 363(j), these decisions have taken a conservative approach in determining when attorney's
fees may be treated as a cost of sale under section 363(j).” Id. at 582. The court in Heinze declined
to award the trustee’s requested attorney fees as their relation to the sale was too tenuous and §
363(j) therefore the improper vehicle. Similarly here, de’Medici seeks fees for many activities with
attenuated or no connection to sale of the 208 N. Dee Rd. property.
 Case 19-22967       Doc 466     Filed 05/28/21 Entered 05/28/21 09:21:08           Desc Main
                                  Document     Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Jeffrey S. Snell, an attorney, certify that I caused a copy of above REPLY to be served
on each entity shown on the attached service list at the address shown and by the method indicated
on May 28, 2021, before 5:00 p.m.

                                                    /s/ Jeffrey S. Snell

                                        SERVICE LIST

Registrants Served Through the Court’s Electronic Notice for Registrants:

James J Ayres James@AyresLawLtd.com, jjasresq@gmail.com;docket@ayreslawltd.com
Peter C Bastianen bkpleadingsNORTHERN@il.cslegal.com
Kevin Besetzny kbesetzny@besetznylaw.com
Bradley Block brad.block@bradblocklaw.com
Jeffrey D Corso jcorso@ccvmlaw.com
David DeCelles david.decelles@usdoj.gov
Carrie A. Dolan cdolan@cohonraizes.com
Jonathan D. Golding jgolding@goldinglaw.net
Richard N Golding rgolding@goldinglaw.net
Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
Dana N O'Brien dana.obrien@mccalla.com,
John H Redfield jredfield@cranesimon.com, slydon@cranesimon.com
Jennifer M Rinn Jennifer@rinnrichmanlaw.com, IL.ECF@aislegaltrac.com
Christopher T Smith ctsmith@attorneyctsmith.com
Jeffrey Snell jeffrey.snell@usdoj.gov
Amir R Tahmassebi amir@konicekdillonlaw.com, Sheila@konicekdillonlaw.com
Toni Townsend toni.townsend@mccalla.com,
northerndistrict@mccalla.com,mccallaecf@ecf.courtdrive.com
Bruce E de'Medici bdemedici@gmail.com

Parties Served via First Class Mail:

 Natalja Vildziuniene                             BMW Financial Services NA, LLC,
 208 Dee Road                                     c/o AIS Portfolio Services, LP
 Park Ridge, IL 60068                             4515 N. Santa Fe Ave., Dept. APS
                                                  Oklahoma City, OK 73118
 Cornelius P. Brown                               William G. Potratz
 Cohon Raizes & Regal                             30 N. LaSalle St.
 208 S. LaSalle Street                            Ste. 3200
 Suite 1440                                       Chicago, IL 60602
 Chicago, IL 60604
